Citation Nr: 0920994	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-33 537	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Baltimore, Maryland


THE ISSUE

Entitlement to a 50 percent rating for service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, in 
which the RO, among other things, denied the Veteran's claim 
for an increased rating for PTSD.  The Veteran filed a notice 
of disagreement (NOD) in May 2005, and the RO issued a 
statement of the case (SOC) in September 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2006.

In March 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record. 

In September 2007, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional notice and development.  After accomplishing 
the requested actions, the AMC continued the denial of the 
claim (as reflected in a February 2008 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.

In August 2008, the Board again remanded this matter to the 
RO, via the AMC, for additional notice and development.  
After accomplishing the requested actions, the AMC continued 
the denial of the claim (as reflected in a November 2008 
SSOC), and returned the matter to the Board for further 
appellate consideration.

In March 2009, the Veteran again testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record. 




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Pertinent to the January 2004 claim for increase, the 
evidence reflects that the Veteran's PTSD has been manifested 
by impairment of short-and long-term memory, impaired 
judgment, and impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; these 
symptoms suggest occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for a 50 percent rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As will be discussed in more detail below, the Veteran has 
limited his claim to a 50 percent rating for PTSD.  Given the 
favorable disposition of the appeal, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished. 

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, in a July 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
under Diagnostic Code 9411.  However, the actual criteria for 
evaluating psychiatric impairment other than eating disorders 
is set forth in a General Rating Formula.  See 38 C.F.R. 
§ 4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a)..

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a 50 percent rating for PTSD is warranted. 

The Board's decision is greatly influenced by a letter dated 
in March 2007 from a Vet. Center psychologist who has 
counseled the Veteran since 2000.  The psychologist described 
the Veteran's PTSD as severe, and manifested by marked 
deficits in short-and long-term memory, impaired judgment, 
concrete thinking, which limits his ability to think 
abstractly and to follow complex instructions, disruption of 
mood and emotional volatility (reflected in unexpected rage 
episodes), and difficulties in establishing new and effective 
social and work relationships.  According to the 
psychologist, many of these difficulties influenced the 
Veteran's decision to retire in 2004, because they interfered 
with his effectiveness at work.  In the Board's view, such 
symptomatology more closely approximates the criteria for a 
50 percent rating than that for a 30 percent rating, as it 
demonstrates impairment of short-and long-term memory, 
impaired judgment, and impaired abstract thinking, and 
suggests disturbances of motivation and mood, as well as a 
difficulty in establishing and maintaining effective work and 
social relationships.

The Board acknowledges that the three VA examination reports 
pertinent to the period on appeal (dated in August 2004, May 
2006, and January 2008) have suggested symptomatology 
somewhat lesser degree than that reflected in the March 2007 
letter.  Specifically, deficits in short-and long-term 
memory, impaired judgment, and concrete thinking were not 
noted on those reports.  That notwithstanding, the Board 
finds that findings reflected in the VA examination reports 
are not inconsistent with the level of impairment suggestive 
of a 50 percent rating.  These reports reflect impairment due 
to PTSD that was assessed as moderate in degree, with 
assigned GAF scores ranging from 52 in January 2008 to 55 in 
August 2004 and May 2006.  According to the DSM-IV, GAF 
scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  However, there is 
nothing in the rating schedule to suggest that moderate 
social and occupational impairment warrants a 30 percent 
rating, or any particular rating.  Indeed, in light of the 
symptomatology listed in the DSM IV as characteristic of the 
GAF scores assigned by the August 2004, May 2006, and January 
2008 examiners, the Board determines that the findings 
contained in those reports are consistent with a 50 percent 
rating.  See also Carpenter, 8 Vet. App. at 243 (veteran was 
rated at 50 percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV).  

The Board also acknowledges the GAF score of 69 was assigned 
during an August 2007 mental health assessment.  However, in 
this case, the Board is persuaded by the long-standing 
relationship between the Veteran and the Vet. Center 
psychologist.  This familiarly with the Veteran's condition, 
gained over the course of many years of weekly therapy 
sessions, adds to the probative value of the March 2007 
findings.  Therefore, to the extent that there remains any 
doubt as to the Veteran's entitlement to a 50 percent rating, 
the Board resolves such doubt in the Veteran's favor, and 
concludes that a 50 percent rating is warranted.  

The Board notes that the report of a February 2006 decision 
review officer conference indicates that the Veteran is not 
seeking any rating in excess of 50 percent, but would be 
satisfied with a 50 percent rating, and the record has not 
since reflected anything contrary to this notation.  As the 
Board is granting the 50 percent rating sought, discussion of 
the Veteran's entitlement to a rating in excess of 50 percent 
is not necessary.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (where a claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims).


ORDER

A 50 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


